Order, Supreme Court, New York County (Diane Lebedeff, J.), entered February 23, 1990, which, inter alia, appointed a conservator of the property of Desiree Glover, unanimously reversed, on the law, to the extent appealed from, the direction that the $1,500 fee for the services of Bonnie R. Cohen, Esq., as guardian ad litem, be paid by the petitioner-appellant is vacated, and in place thereof it is ordered that said fee be paid out of the funds of the conservatee, without costs.
The direction that the fee of the guardian ad litem in this conservatorship proceeding be paid by the Department of Social Services was contrary to the provisions of Mental Hygiene Law § 77.07 (d), which requires that the fee be paid out of the funds of the conservatee where the petition is granted. The fact that the Commissioner of the Department of Social Services has, in the past, voluntarily undertaken to pay the fees of guardians ad litem to the extent of $375 (recently increased to $400), where the proposed conservatee is indigent does not require him to do so absent an express provision of law. Concur—Murphy, P. J., Milonas, Ellerin, Wallach and Kassal, JJ.